NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                          FILED
                             FOR THE NINTH CIRCUIT                            AUG 15 2012

                                                                         MOLLY C. DWYER, CLERK
                                                                           U .S. C O U R T OF APPE ALS

UNITED STATES OF AMERICA,                         No. 11-10569

               Plaintiff - Appellee,              D.C. No. 3:10-cr-00089-RCJ

  v.
                                                  MEMORANDUM *
JUAN BURGUENO,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Robert Clive Jones, Chief Judge, Presiding

                             Submitted August 8, 2012 **

Before:        ALARCÓN, BERZON, and IKUTA, Circuit Judges.

       Juan Burgueno appeals from the 120-month sentence imposed following his

guilty-plea conviction for distribution of a controlled substance, in violation of 21

U.S.C. § 841(a)(1) and (b)(1)(A)(viii). We have jurisdiction under 28 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291, and we affirm.

      Burgueno contends that he received ineffective assistance of counsel

because his attorney did not adequately inform him that he would be subject to a

mandatory minimum sentence of 120 months, as he was ineligible for the safety

valve. The record does not establish that Burgeuno was inadequately informed by

counsel that, because of his criminal history, he would be subject to the mandatory

minimum sentence.

      AFFIRMED.




                                         2                                   11-10569